Judgment unanimously affirmed, without costs. Memorandum: Petitioner appeals from a judgment in an article 78 proceeding dismissing his petition to annul the determination of the respondent Zoning Board of Appeals of Rochester denying a special exception. The zoning board correctly found that the size of petitioner’s requested parking lot was too large for his business needs. An accessory use is defined in the ordinance as "A use naturally and normally incidental and subordinate to the main use of the premises.” (Rochester Zoning Ordinance, § 115-6 [in effect at the time of petitioner’s application].) An accessory use that is too large for an applicant’s proven needs ceases to be naturally and normally incidental to the main use of the premises. While it may have been better practice for the zoning board to impose a limiting condition on the number of spaces in petitioner’s lot, it appears that the board had no obligation to do so. Respondent’s denial without prejudice indicates that it is receptive to another application from petitioner for a reduced number of parking spaces. (Appeal from judgment of Monroe Supreme Court—special exception.) Present—Marsh, P. J., Simons, Mahoney, Dillon and Witmer, JJ.